RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–5, 9–12 and 14–17 are pending in this application.
Claims 2, 6–8 and 13 are canceled.
Claims 1, 3–5, 9–12 and 14–17 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
The Applicant argues that Grifoni (2015/0326682) fails to teach “showing the first electronic actor-to-actor association request message obtained in the first communication channel and the first and the second unique identifiers to the second actor in response to receiving both the first and the second electronic actor-to-actor association request messages,” and “showing the second electronic actor-to-actor association request message received in the first communication channel and the first and the second unique identifiers to the first actor in Id. at 18.
The Examiner respectfully disagrees. the user’s elections of profiles as mapped in Grifoni includes the information regarding the particular profile of the user that has been selected. This profile information can also be equated to the “electronic actor-to-actor association request message” as claimed in the independent claims. Grifoni receives the “selectee’s” profile selection which can be stored for later matching with other selectors making the equivalent selectee vice versa, and the particular profile that is selected is also sent to the user upon notification step 142 or revealing or profiles step 142. Grifoni at Fig. 2 [see steps 104, 128 and 142]. The broadest reasonable interpretation of the claimed language “electronic actor-to-actor association request message” does cover the user profile information sent between/amongst the users of interest. See, Ronkainen (2016/0043986) at ¶28 [“the term ‘association request message’ refers to an object of communication containing…a unique identifier identifying a first actor and the second actor and type of the message” though user profile is not explicitly identified as a “unique identifier”, said profiles can identify users to a certain degree].
Further dependent claims of the independent claims are rejected under similar rationale. The updated claim limitations and mappings can be found below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146).
Regarding claims 1, 12 and 17, Grifoni teaches A method/computer program product/server for associating actors in a social network service provided in a computer network, the method comprising:	
- obtaining, in a first communication channel, a first electronic actor-to-actor association request message from a first actor (Fig. 1; ¶2; ¶¶29-31, mobile devices 110 can communicate with processing system 108 which has information regarding profiles 120 with respect to online dating and social networking systems; Fig. 2, a user can indicate an interest in a particular profile, and this indication would be equivalent to the “electronic association request message”; since the system needs to know who to match whom based on user indicated interest profiles, such electronic association request message would include at least the information of the user making the profile selection [selector], and the profile information of the user that is selected [selectee])
- blocking, from view of the second actor, electronic actor-to-actor association request messages from the first actor that is unknown to the second actor in the social network (Fig. 2; ¶¶29-31, in one embodiment, the “selectee” never learns of the prior preselection from a 
- waiting to receive, in the first communication channel, a second electronic actor-to-actor association request message from the second actor, the second electronic actor-to-actor association request message being independent from the first electronic actor-to-actor association message (Fig. 2; ¶¶29-31, mutual confirmation is required before either party learns that each sent a request to connect to each other; sent messages to the processing server is independent from both users);
- showing the first electronic actor-to-actor association request message obtained in the first communication channel and the first and the second unique identifiers to the second actor in response to receiving both the first and the second actor-to-actor association request messages; - showing the second electronic actor-to-actor association request message received in the first communication channel and the first and the second unique identifiers to the first actor in response to receiving both the first and the second electronic actor-to-actor association request messages (Fig. 2; ¶¶28-31, after mutual confirmation is sent, both selectees learn simultaneously of both embodiments of the requests, the preselection of profiles of step 104 and also the mutual confirmation of the near match of step 132; the “electronic association request message” is the indication of the selectees from the selectors, which at least includes the profile information of the selectees [and likely also the selector as well]; the said profile information would in fact have to be revealed to the selectee, which maps to the showing step of the electronic association request message; however, Grifoni does not teach “the first and the second unique identifiers”); and

wherein, prior to receiving both the first and the second electronic actor-to-actor association request messages (Fig. 2; ¶¶28-31, before being able to confirm mutually the desire to connect to each other, the selector may look at profiles of other users which may or may not include a personally identifiable information, such as a username but does not explicitly disclose that the user profiles explicitly include or exclude usernames, for example),
However, Grifoni does not explicitly teach comprising a first unique identifier identifying the first actor and a second unique identifier identifying a second actor; comprising the first unique identifier identifying the first actor and the second unique identifier identifying the second actor, no unique identifiers identifying the first actor in the social network service are visible to the second actor in the social network service, and no unique identifiers identifying the second actor in the social network service are visible to the first actor in the social network service, and wherein the first and the second unique identifiers comprise a username, a nickname, an alias, or a string of numbers or letters.
El Daher from the same field of endeavor teaches comprising a first unique identifier identifying the first actor and a second unique identifier identifying a second actor (Abstract; social networking websites and online dating websites can include profiles; profiles can be anonymous or private; ¶41, user profiles can include a user name or user ID);
comprising the first unique identifier identifying the first actor and the second unique identifier identifying the second actor (Abstract; social networking websites and online dating websites can include profiles; profiles can be anonymous or private; ¶41, user profiles can include a user name or user ID),
no unique identifiers identifying the first actor in the social network service are visible to the second actor in the social network service, and no unique identifiers identifying the second 
wherein the first and the second unique identifiers comprise a username, a nickname, an alias, or a string of numbers or letters (Abstract; social networking websites and online dating websites can include profiles; profiles can be anonymous or private; ¶41, user profiles can include a user name or user ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Grifoni using El Daher to protect anonymity of the users using social networking sites for dating connection purposes by anonymizing profiles having personal information such as hiding the user name, user ID, user IP address, etc. and a variety of spectrum of personally identifiable information so that overall safety is increased. Grifoni is already concerned with keeping safe the scenes of online dating, which would be much improved if certain readily identifiable information could be kept out of the initial user profile selecting steps of Grifoni. Such hiding or anonymizing/privatizing process of social networking websites and online dating websites as taught in El Daher would have been useful to one ordinarily skilled in the art and primed for modification of Grifoni.

Claims 3–5 and 14–16 are rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146), and further in view of Khodorenko et al. (2014/0164502).
Regarding claims 3 and 14, Grifoni and El Daher teach the limitations of claims 1 and 12 respectively. However, the teachings do not explicitly teach defining a waiting period for obtaining the second electronic association actor-to-actor request message.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Khodorenko to enable group invitation and also establish some control over the validity period or expiration of the group invitation so that any misuse from such invitation may be prevented (Khodorenko ¶178). By limiting the amount of time the validity of invitations and such, the online dating site implementation of Grifoni would have been much improved.

Regarding claims 4 and 15, Grifoni, El Daher and Khodorenko teach the limitations of claims 3 and 14 respectively. Khodorenko further teaches wherein the obtaining of the first electronic association actor-to-actor request message starts the waiting period (Fig. 6a; ¶189, an invitation may be associated with access limitation such as expiration period and/or a maximum use limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Khodorenko to enable group invitation and also establish some control over the validity period or expiration of the group invitation so that any misuse from such invitation may be prevented (Khodorenko ¶178). By limiting the amount of time the validity of invitations and such, the online dating site implementation of Grifoni would have been much improved.

Regarding claims 5 and 16, Grifoni, El Daher and Khodorenko teach the limitations of claims 3 and 14 respectively. Khodorenko further teaches - failing to obtain the second electronic association request message within the waiting period results in denying the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Khodorenko to enable group invitation and also establish some control over the validity period or expiration of the group invitation so that any misuse from such invitation may be prevented (Khodorenko ¶178). By limiting the amount of time the validity of invitations and such, the online dating site implementation of Grifoni would have been much improved.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146), and further in view of Swallow (“12 Clever Social Media-Friendly Business Cards”, July 12, 2010).
Regarding claim 9, Grifoni and El Daher teach the limitations of claim 1. Grifoni further teaches wherein the first actor and the second actor share the first unique identifier and the second unique identifiers using a second communications channel (Fig. 2; ¶¶28-31, a new channel of communication between each mobile device can be opened).
However, the teachings do not explicitly teach a second communication channel independent of the social network service prior to sending the first electronic actor-to-actor association request message and the second electronic actor-to-actor association request message.
Swallow from the same field of endeavor teaches a second communication channel independent of the social network service prior to sending the first electronic actor-to-actor association request message and the second electronic actor-to-actor association request message (persons having social media networking accounts can share such information with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using the Swallow to enable a well-known invitation methods, such as exchanging of business cards, to supplement an electronic social networking invitation sites so that overall usage of the social networking can be increased.

Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Grifoni (2015/0326682) in view of El Daher (2015/0287146), and further in view of Nadler (2009/0217342).
Regarding claim 10, Grifoni and El Daher teach the limitations of claim 1. However, the combined teachings do not explicitly teach sending at least one of the first electronic actor-to-actor association request message or the second electronic actor-to-actor association request message to a third actor.
Nadler from the same field of endeavor teaches sending at least one of the first electronic actor-to-actor association request message or the second electronic actor-to-actor association request message to a third actor (Figs. 3 and 5; ¶¶56-58, parent can be notified and approval recorded via steps 46, 48 and 50).


Regarding claim 11, Grifoni, El Daher and Nadler teach the limitations of claim 10. Nadler further teaches wherein an approval message for at least one of the first electronic actor-to-actor association request message or the second electronic actor-to-actor association request message is obtained from the third actor (Figs. 3 and 5; ¶¶56-58, parent can be notified and approval recorded via steps 46, 48 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rad using Nadler to implement parental controls for social network application that their children may use so that the parents may have control over who may or may not befriend the children when the children are matching each other looking for friends on social networking websites.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                               

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458